Citation Nr: 0805312	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-38 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
February 1970.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

In September 2007, to support his claim, the veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board (travel Board hearing).


FINDING OF FACT

Medical evidence links the veteran's diagnosis of PTSD to 
stressful events that, as likely as not, occurred during his 
military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1154, 1110 
(West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he developed PTSD as a result of 
stressful incidents ("stressors") he experienced while 
serving in Vietnam.  For the reasons set forth below, the 
Board finds that the evidence supports his claim, so it must 
be granted.  



Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection for PTSD, in particular, requires:  [1] a 
current medical diagnosis of this condition in accordance 
with 38 C.F.R. § 4.125(a) (i.e., DSM-IV) (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed 
in-service stressor(s).  See 38 C.F.R. § 3.304(f).

In this case, an October 2005 VA examination report includes 
a diagnosis of PTSD, chronic, severe.  This diagnosis was 
based on various in-service stressors as related by the 
veteran during an interview.  In particular, he told the 
examiner that he was involved in search and destroy missions, 
that his platoon burnt villages on four separation occasions 
during those missions, that his platoon had come under rocket 
and mortar attacks, that he was involved in 10 to 12 fire 
fights, that a Private Hank Haiser was blown apart after 
stepping on a claymore mine, that another soldier in his 
platoon had his throat slit while on guard duty, that he had 
to collect the remains of a Corporate Larkin Jones who was 
blown apart after setting off a booby trap, that he witnessed 
U.S. soldiers raping Vietnamese civilians, and that he was 
ordered to shoot a mother and her seven-year-old son because 
they were carrying weapons and ammunition for the Vietcong.  

Since the record contains a current medical diagnosis of PTSD 
- the first element of establishing a PTSD claim - resolution 
of this case turns on whether there also is credible 
supporting evidence that a claimed in-service stressor 
actually occurred, and, if so, whether there is medical 
evidence of a causal relationship between the veteran's PTSD 
and the verified in-service stressor.  As the Board will 
discuss, there is indeed this additional necessary evidence 
supporting the claim.



In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) and (f). 

Here, there is no conclusive evidence the veteran engaged in 
combat with an enemy force while in Vietnam.  He served in 
Vietnam from March 21, 1969, until February 18, 1970, 
assigned to the 1st Battalion, 28th Infantry, 1st Division.  
He had three different military occupational specialties 
(MOS) during this period, including a wheeled vehicle 
mechanic, a light vehicle driver, and a maintenance data 
specialist, none of which reflect that he was ever involved 
in combat.  His medals include the Army Commendation Medal, 
the Vietnam Service Medal, the National Defense Service 
Medal, and the Vietnam Campaign Medal.  However, he was not 
awarded the Combat Infantryman Badge, the Purple Heart Medal, 
or any other award associated with valor or heroism shown 
while engaged with an enemy force.  So there is no evidence 
confirming his involvement in combat while serving in 
Vietnam.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made, as in this case, that the 
veteran did not "engage in combat with the enemy," or that 
the claimed stressor is not related to combat, his lay 
testimony, alone, will not be enough to establish the 
occurrence of the alleged stressor.  Rather, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to 
the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

Evidence in this case acknowledges the veteran probably 
experienced various stressors in service, which underlie his 
diagnosis of PTSD.  In a November 2005 report, the U.S. Armed 
Services Center for Unit Records Research (CURR) (which is 
now referred to as the U.S. Army and Joint Services Records 
Research Center (JSRRC) confirmed the veteran was in fact 
assigned to the 1st Battalion 28th Infantry, 1st Infantry 
Division, which was a combat unit in Vietnam from October 10, 
1965 to April 8, 1970.  It was also confirmed that the unit 
was located at Quan, Loi, Lai Khe, Dau Tieng, Ben Cat, and 
Phouoc Vinh from December 1968 through February 1970.  Of 
equal or even greater significance, the report goes on to 
state that, "If the veteran were to be given the benefit of 
the doubt, and if there is no evidence to the contrary, it 
could be conceded the veteran was exposed to combat 
situations."  CURR therefore recommended that his stressor 
statement be accepted as valid testimony of his stressful 
events.  The report states, "[t]he veteran's stressor 
statement is consistent with the dates and places in the 
references noted above." 

It thus appears that CURR believes the veteran was probably 
exposed to combat situations, in light of his statements and 
the fact that he was assigned to a combat unit.  And although 
specific incidents were not confirmed, according to CURR, 
the fact that he was stationed with a combat unit during this 
period in question strongly suggests that he was, in fact, 
exposed at least some of the alleged events.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  There need not be 
corroboration of every detail of his participation.  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  

In other words, there appears to be a balance of positive and 
negative evidence concerning the issue of whether there is a 
verified in-service stressor supporting the diagnosis of 
PTSD.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- 
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue).  
Accordingly, the Board finds that service connection for PTSD 
is warranted.  

There is one final point worth mentioning.  In light of the 
favorable outcome, there is no need to discuss whether VA has 
satisfied its duties to notify and assist the veteran with 
his claim pursuant to the Veterans Claims Assistance Act 
(VCAA).  38 U.S.C.A. § 5100 et seq.  See also Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Even were the Board to 
assume for the sake of argument there has not been VCAA 
compliance, this is inconsequential because the veteran is 
still receiving the requested benefit, regardless, so this 
ultimately would only at most amount to harmless error.  
38 C.F.R. § 20.1102.


ORDER

Service connection for PTSD is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


